

AGREEMENT
 
THIS AGREEMENT (this “Agreement”), dated as of October 22, 2009, is made by and
among SECURE AMERICA ACQUISITION CORPORATION, a Delaware corporation (“Secure”),
and Ultimate Escapes Holdings, LLC, a Delaware limited liability company (the
“Target” and, with Secure, the “Companies”), Harvey L. Weiss and C. Thomas
McMillen (together, the “Insiders”), on the one hand, and VICTORY PARK CAPITAL
ADVISORS, LLC, on behalf of one or more entities for which it acts as investment
manager (“Victory Park”), on the other.
 
WHEREAS, Secure was organized for the purpose of acquiring, or acquiring control
of, through a merger, capital stock exchange, asset acquisition or other similar
business combination, one or more domestic or international operating businesses
in the homeland security industry, but not businesses that design, build or
maintain mission-critical facilities (“Business Combination”);
 
WHEREAS, Secure consummated an initial public offering in October 2007 (“IPO”)
in connection with which it raised gross proceeds of approximately $80 million,
a significant portion of which was placed in a trust account maintained by
Continental Stock Transfer and Trust Company pending the consummation of a
Business Combination, or the dissolution and liquidation of Secure in the event
it is unable to consummate a Business Combination on or prior to October 29,
2009 (the “Expiration Date”);
 
WHEREAS, Secure has agreed to a business combination (the “Acquisition”) with
the Target pursuant to certain agreements (“Transaction Agreements”);
 
WHEREAS, the approval of the Acquisition is contingent upon, among other things,
the affirmative vote of holders of a majority of the outstanding shares of
common stock of Secure which are present and entitled to vote at the meeting
called to approve the Acquisition;
 
WHEREAS, pursuant to certain provisions in Secure’s certificate of
incorporation, a holder of shares of Secure’s common stock issued in the IPO
(the “Public Shares”) may, if it votes against the Acquisition, demand that
Secure convert such Public Shares into cash (which terms of such certificate of
incorporation are the subject of a proposal in the Company’s proxy statement to
be amended to provide that a holder of Public Shares may vote in favor of or
against the Transaction and properly demand that the Company convert such Public
Shares into cash)  (“Conversion Rights”);
 
WHEREAS, the Acquisition cannot be consummated if holders of 30% or more of the
Public Shares exercise their Conversion Rights and vote against the Acquisition.
 
NOW, THEREFORE, the undersigned parties agree as follows:


 
1.
Agreement to Make Purchases of Secure Common Stock.  Victory Park (and any other
purchasers acceptable to Victory Park and Secure) agrees to use its reasonable
best efforts to make simultaneous privately negotiated purchases of up to
approximately $15 million of shares (or up to 1,889,169 shares; the “Contract
Value”) of Secure common stock at purchase prices not to exceed $7.94 per share
(at the discretion of Secure) prior to October 28, 2009, provided that the
Companies and the Insiders agree to enter into the form of forward contract
(“Forward Contract Arrangement”) attached hereto as Annex A with the purchaser
of such shares of common stock in connection therewith.  Purchases by Victory
Park shall not begin until at least one business day after Secure publicly
announces the entering into of this Agreement with respect to the Forward
Contract.

 

--------------------------------------------------------------------------------


 
 
2.
Fees.  In exchange for its services in aggregating blocks of shares for purchase
by Victory Park from Secure stockholders that have indicated an intention to
convert their shares of Secure common stock and or vote against the Acquisition,
Secure shall pay Victory Park on the earlier of (i) the Closing Date (as defined
in the Forward Contract) or (ii) October 29, 2009 a fee equal to the greater of:
(i) 1.0% of the Contract Value and (ii) $100,000 (the “Premium”); provided,
that, in the event Secure does not request Victory Park to fund any portion of
the Contract Value, Secure shall not be obligated to pay any Premium to Victory
Park.

 
 
3.
Expenses. All costs and expenses incurred in connection with the transactions
contemplated by this Agreement, including, without limitation, legal fees and
expenses and all other out-of-pocket costs and expenses of third parties
incurred by a party in connection with the negotiation and effectuation of the
terms and conditions of this Agreement and the transactions contemplated
thereby, shall be the obligation of the respective party incurring such fees and
expenses; provided that Secure shall pay up to $25,000 of the documented costs
and expenses incurred by Victory Park in connection with the transactions
contemplated by this Agreement.

 
 
4.
Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.



 
5.
Governing Law; Jurisdiction.  This Agreement shall for all purposes be deemed to
be made under and shall be construed in accordance with the laws of the State of
New York.  Each of the parties hereby agrees that any action, proceeding or
claim against it arising out of or relating in any way to this Agreement shall
be brought and enforced in the courts of the State of New York or the United
States District Court for the Southern District of New York, and irrevocably
submits to such jurisdiction, which jurisdiction shall be exclusive.  Each of
the parties hereby waives any objection to such exclusive jurisdiction and that
such courts represent an inconvenient forum and irrevocably waive trial by jury.



[Signature page to follow]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
SECURE AMERICA ACQUISITION CORPORATION
   
By:
/s/ C. Thomas McMillen



Name:
C. Thomas McMillen



Title:
  Co-Chief Executive Officer



ULTIMATE ESCAPES HOLDINGS, LLC
   
By:
/s/ James Tousignant



Name:
James Tousignant



Title:
  Chief Executive Officer



VICTORY PARK CAPITAL ADVISORS, LLC
   
By:
/s/ Scott R. Zemnick



Name:
Scott R. Zemnick



Title:
  General Counsel



/s/ C. Thomas McMillen
C. Thomas McMillen
 
/s/ Harvey L. Weiss
Harvey L. Weiss


 
 

--------------------------------------------------------------------------------

 